Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 1 of 60 Page ID #:9691




   1

   2

   3

   4

   5

   6

   7

   8

   9
                        UNITED STATES DISTRICT COURT
  10
                       CENTRAL DISTRICT OF CALIFORNIA
  11

  12

  13   J.R. a minor, by and through her        )   Case No.: 2:17-cv-04304-JAK-FFM
       guardian ad litem, Janelle McCammack,   )
  14   et. al.
                                               )   ORDER RULING ON
  15
                                 Plaintiffs,   )   PLAINTIFFS’ EVIDENTIARY
  16                                           )   OBJECTIONS TO
               v.                              )   DEFENDANTS’ EVIDENCE AND
  17
                                               )   DECLARATIONS SUBMITTED
  18   OXNARD SCHOOL DISTRICT, et al.,         )   IN OPPOSITION TO
                                               )   PLAINTIFFS’ SECOND
  19                            Defendants.        RENEWED MOTION FOR
                                               )   CLASS CERTIFICATION (DKTS.
  20
                                                   [258], [259])
  21

  22

  23

  24

  25

  26

  27

  28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 2 of 60 Page ID #:9692




   1      The Court, having considered the evidence and Plaintiffs’ Evidentiary
   2   Objections to Defendants’ Evidence and Declarations Submitted in Opposition to
   3   Plaintiffs’ Second Renewed Motion for Class Certification, hereby rules as
   4
       follows:
   5

   6       Declaration of Altagracia                 Objection                Ruling
   7
                Lopez-Arrelano
                  (Dkt. 252-3)
   8
       I, Altagracia Lopez-Arellano,
   9   declare as follows:
  10
       1. I have personal knowledge of
  11   the facts set forth in this
  12
       declaration and, if called as a
       witness, I could and would
  13   testify competently about these
  14   facts.
  15
       2. I am a teacher at Haydock
  16   Academy of Arts and Sciences
  17
       ("Haydock") in the Oxnard
       School District ("OSD" or the
  18   "District), where I teach Math. I
  19   have worked in this position for
       the last fourteen (14) years but
  20
       have worked as an educator,
  21   either in a teaching or
       administrative capacity, for a
  22
       total of twenty (20) years.
  23

  24
       3. I have a Multiple Subject
       Teaching credential and a
  25
       Supplemental Credential in Math
  26   with the State of California. As
       part of the Multiple Subject
  27
       credentialing program I
  28   completed, I attended courses
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 3 of 60 Page ID #:9693




   1
       related to Special Education.
       Additionally, I received training
   2
       from the District's Special
   3   Education Department regarding
       Child Find on February 20, 2018.
   4
       Throughout my career as an
   5   educator, I have interacted with
   6
       and taught numerous students
       with IEPs.
   7

   8   4. I have also attended
       professional development
   9
       meetings and trainings which
  10   have dealt with identifying
  11
       students with disabilities and
       special needs. I understand that if
  12   I suspect that a student has a
  13   disability, it is my duty to refer
       the student for special education
  14
       assessment.
  15
       5. Student A.E. is currently a
  16
       student in my math class. As his
  17   math teacher, I have observed
  18
       and monitored A.E.'s academics,
       behavior, and social/peer
  19   relations.
  20
       6. When A.E. first began in my
  21
       class in January 2019, he did
  22   struggle academically and had
  23
       difficulty finishing assignments.
       However, I did not suspect that
  24   A.E. had a disability. I was
  25   aware that A.E. had spent the
       prior year in Mexico.
  26
       Additionally, I did not have any
  27   information regarding his prior
       academic performance.
  28
       Therefore, I concluded that his
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 4 of 60 Page ID #:9694




   1
       academic struggles were a result
       of his difficulties transitioning to
   2
       Haydock after living in Mexico.
   3   In order to allow A.E. to
       transition smoothly, I provided
   4
       him with additional time to
   5   complete his assignments.
   6
       7. On March 4, 2019, A.E.
   7   completed one of the four
   8   progress tests that I give my
       students each year. A.E. missed
   9
       the first two tests given during
  10   Fall 2018 because he was not
  11
       attending Haydock at the time.
       Given that A.E. only joined
  12   Haydock in January, A.E. scored
  13   better than expected on this test.
       His score was only one grade
  14
       below his current grade level,
  15   which indicated to me that A.E.
       was able to understand grade
  16
       level math concepts and capable
  17   of doing his work. A.E.
  18
       continues to improve
       academically in my class and his
  19   current grade is a "B".
  20
       8. I have never had any behavior
  21
       concerns regarding A.E. He is
  22   well-behaved and polite.
  23
       9. I first met A.E.'s mother, T.L.,
  24   during Parent-Teacher
  25   conferences in early February.
       T.L. said she had come to meet
  26
       with me because she was
  27   concerned about A.E. 's progress.
       [Objection 1: I explained to her 1. Plaintiffs object on the basis    Overruled
  28
       that at the time A.E. did not       that the witness lacks personal
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 5 of 60 Page ID #:9695




   1
       have a good grade because he        knowledge and foundation to
       was not completing his              the extent this testimony is
   2
       assignments. I recommended          being used to assert the
   3   to T.L. that A.E. seek              understanding of T.L. F.R.E.
       additional help from his            602. Also, improper opinion
   4
       academic counselor who could        testimony. FRE 701, 702.
   5   work with him to ensure that        Furthermore, the testimony is
   6
       he completed his assignments. I     hearsay. FRE 801.
       explained that A.E. needed
   7   more time to transition at
   8   Haydock. I also recommended
       to T.L. that A.E. get tested for
   9
       glasses because he struggled
  10   with seeing the board in class.]
  11
       10. [Objection 2: I understand      2. Plaintiffs object on the basis   Overruled
  12   that T.L. has represented that,     that the witness lacks personal
  13   at some point, I allegedly          knowledge and foundation to
       advised her to get A.E.             the extent this testimony is
  14
       evaluated for special education     being used to assert the
  15   services. I also understand that    understanding of T.L. F.R.E.
       T.L. claims that I told her not     602. Furthermore, this
  16
       to tell the Haydock                 testimony is all hearsay. FRE
  17   administrators that I suggested     801.
  18
       that A.E. get evaluated. These
       claims by T.L. are not true. I at
  19   no point advised T.L. that she
  20   should request a special
       education evaluation for A.E.
  21
       And I certainly never told her
  22   not to mention that I provided
  23
       this alleged advice.]

  24   11. I interacted with T.L. again
  25   on February 26, 2019 when she
       came to observe A.E. in my
  26
       classroom. We discussed A.E. 's
  27   progress. [Objection 3: I        3. Plaintiffs object on the basis
       offered afterschool tutoring for that the witness lacks personal        Overruled
  28
                                        knowledge and foundation to
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 6 of 60 Page ID #:9696




   1
       26 A.E., but T.L. declined and        the extent this testimony is
       explained that A.E. could             being used to assert the
   2
       receive help at home. I also          understanding of T.L. F.R.E.
   3   reminded T.L. to get A.E.             602. Furthermore, this
       tested for glasses. However, I        testimony is hearsay. F.R.E.
   4
       did not tell T.L. that she should     801. Also improper opinion
   5   request a special education           testimony. Declarant has not
   6
       evaluation for A.E. as I did not      been qualified as an expert is
       suspect A.E. to have a                disability assessments or
   7   disability or to otherwise need       determinations. F.R.E.602, 701,
   8   special education services.]          702.
   9
       12. I have never contacted T.L.
  10   via telephone to discuss A.E.'s
  11
       performance in my class.

  12   13. [Objection 4: Based on            4. Plaintiffs object on the basis    Overruled
  13   A.E.’s classroom performance          that this testimony is improper
       and my observation as a               opinion testimony. The witness
  14
       teacher, I do not suspect that        has not provided sufficient
  15   A.E. has a disability, nor have I     foundation for the opinion
       noticed any “red flags” that          offered. She has not been
  16
       indicate A.E. has special needs.      qualified as an expert in
  17   My experience is that A.E. is         disability assessments or what
  18
       well behaved, is able to              constitute “red flags” for
       participate in normal peer            disability, clinically or legally.
  19   social interactions, expresses        F.R.E. 602, 701, 702.
  20   himself well verbally and in
       writing, and is academically
  21
       capable.]
  22

  23
       14. Based on A.E. 's classroom
       performance and my observation
  24   as his teacher, I do not suspect
  25   that A.E. has a disability, nor
       have I noticed any "red flags"
  26
       that indicate that A.E. has special
  27   needs. My experience is that
       A.E. is well behaved, is able to
  28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 7 of 60 Page ID #:9697




   1
       participate in normal peer social
       interactions, expresses himself
   2
       well verbally and in writing, and
   3   is academically capable .
   4
       I declare under penalty of perjury
   5   under the laws of the United
   6
       States that the foregoing is true
       and correct.
   7

   8   Executed this 16th day of May
       2019, in Oxnard, California.
   9

  10
          Declaration of Carol Flores           Objection              Ruling
  11                  Beck
  12
                  (Dkt. 252-4)
       I, Carol Flores Beck, declare as
  13   follows:
  14
       1. I have personal knowledge of
  15
       the facts set forth in this
  16   declaration and, if called as a
  17
       witness, I could and would
       testify competently about these
  18   facts.
  19
       2. I am the Principal at Driffill
  20
       Elementary School (“Driffill”) in
  21   the Oxnard School District
       (“OSD” or the “District) and
  22
       have been in this position for
  23   nine (9) years, five (5) of which
  24
       have included K-8. As Principal,
       I am responsible for, among
  25
       other things, the operations of
  26   the school site in furtherance of
       the education, health, and safety
  27

  28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 8 of 60 Page ID #:9698




   1
       of students. Prior to my current
       position, I worked as an
   2
       administrator for about 20 years
   3   and held positions as Principal,
       Director, Assistant Principal, and
   4
       Dean. Of my years as an
   5   administrator, 11 years involved
   6
       the middle school age group.
       Before becoming an
   7   administrator, I was a teacher for
   8   about eight (8) years, including
       two years as a 7th and 8th grade
   9
       teacher.
  10

  11
       3. I have Single Subject
       Teaching credentials in Physical
  12   Education and Spanish, a
  13   Multiple Subject credential for
       K-12, and an Administrative
  14
       credential with the State of
  15   California. I participated in
       courses related to Special
  16
       Education in undergraduate and
  17   graduate school. I have also
  18
       attended professional
       development meetings and other
  19   trainings, including the District’s
  20   February 20, 2018 “Child Find”
       Training, which have dealt with
  21
       identifying students with
  22   disabilities and special needs.
  23
       In addition, throughout my
       career as an educator, I have
  24   interacted with numerous
  25   students with IEPs.
  26
       4. D.C. transferred to Driffill
  27   from Fremont Academy during
       the current 2018-2019 school
  28
       year. [Objection 1: I know that       1. Plaintiffs object on the basis   Sustained
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 9 of 60 Page ID #:9699




   1
       D.C. was suspended from             that this testimony lacks
       Fremont Academy prior to            foundation and personal
   2
       joining our school. D.C.’s          knowledge. Based on
   3   transfer was initiated by           speculation. F.R.E. 601, 602.
       Parent and involved an              Hearsay F.R.E. 801.
   4
       administrative placement.
   5   Typically, the procedure for
   6
       this type of transfer is that the
       parent will request a transfer
   7   from the District and the
   8   Director of Pupil Services, Mr.
       Chris Ridge, and his staff will
   9
       coordinate the transfer if such
  10   request is authorized.] Driffill
  11
       provides a smaller environment
       at the middle school grades 6-8)
  12   level.
  13
       5. [Objection 2: While at           2. Plaintiffs object on the basis Overruled
  14
       Driffil, D.C. has demonstrated      that this testimony lacks
  15   some defiant behavior, but          foundation. FRE 601. Improper
       overall D.C. is an average          opinion testimony. FRE 701,
  16
       student that does not exhibit       702. Declarant has not been
  17   behavior that is atypical for       qualified as an expert in typical
  18
       her age group. I do not suspect     behavior for children of D.C.’s
       that D.C. has or may have a         age group, not is she an expert
  19   disability.]                        on disability-related behavior or
  20                                       qualifying disabilities.
  21
       6. [Objection 3: I understand       3. Plaintiffs object on the basis   Overruled
  22   that D.C.’s mother asserts that     that this testimony lacks
  23
       she sent a fax request for an       foundation. Witness has
       assessment in November of           established no basis to testify
  24   2018. I have no knowledge of        regarding the fax procedures at
  25   such request. I have never seen     the school, or what parents
       or received a fax request for       “usually” do. Improper
  26
       D.C. to be assessed for             speculation. FRE 601, 602.
  27   disability. Usually, when a fax     Hearsay F.R.E. 801.
       is sent outside of school hours,
  28
       the sender will follow-up
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 10 of 60 Page ID
                                 #:9700



 1
     telephonically to confirm
     whether the fax was received. I
 2
     am not aware of any
 3   communication from D.C.’s
     Parent, or anyone, concerning
 4
     a fax request for D.C. to be
 5   assessed.]
 6
     I declare under penalty of perjury
 7   under the laws of the United
 8   States that the foregoing is true
     and correct.
 9

10   Executed this 16th day of May
11
     2019, in Oxnard, California.

12
     Declaration of Carlen Handley           Objection              Ruling
13            (Dkt. 252-5)
14
     I, Carlen Handley, declare as
15
     follows:
16

17
     1. I have personal knowledge of
     the facts set forth in this
18   declaration and, if called as a
19   witness, I could and would
     testify competently about these
20
     facts.
21
     2. I am a teacher at Haydock
22
     Academy of Arts and Sciences
23   ("Haydock") in the Oxnard
24
     School District ("OSD" or the
     "District), where I teach science.
25
     I have worked in this position for
26   the last two (2) years.
27
     3. I have a Single Subject
28   Teaching Credential in Science
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 11 of 60 Page ID
                                 #:9701



 1
     with the State of California. As
     part of the credentialing program
 2
     I completed, I attended courses
 3   related to Special Education.
     Additionally, I received training
 4
     from the District's Special
 5   Education Department regarding
 6
     Child Find on February 20, 2018.
     Throughout my career as an
 7   educator, I have interacted with
 8   and taught numerous students
     with IEPs.
 9

10   4. I understand that if I suspect
11
     that a student has a disability, it
     is my duty to refer the student for
12   special education assessment.
13
     5. Student A.E. is currently a
14
     student in my science class and
15   advisory class. As his teacher, I
     have observed and monitored
16
     A.E.'s academics, behavior, and
17   social/peer relations.
18
     6. [Objection 1: When A.E.            1. Plaintiffs object on the basis Overruled
19   first joined my classes in            that this testimony lacks
20   January 2019 he rarely                foundation. FRE 601. Improper
     completed his assignments and         opinion testimony. FRE 701,
21
     often misbehaved in class.            702. Declarant has not been
22   However, after reading A.E.’s         qualified as an expert in typical
23
     entries in his journal I realized     behavior or the typical
     that A.E. is very capable of          communication abilities for
24   doing the work. His journal           children of A.E.’s age group;
25   work is very focused, written         she an expert on disability-
     with elaborate stories and            related behavior or qualifying
26
     complete sentences. A.E. 's           disabilities. Hearsay F.R.E. 801.
27   ability to communicate and
     write is far above many of his
28
     classmates, but he does not
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 12 of 60 Page ID
                                 #:9702



 1
     show this ability in his
     coursework.]
 2

 3   7. [Objection 2: At the second     2. Improper opinion testimony. Overruled
     trimester progress report, A.E.    Declarant has not been qualified
 4
     had an "F" in science.             as an expert with respect to how
 5   Therefore, I had a Parent-         A.E. is capable of performing.
 6
     Teacher conference with A.E.       F.R.E. 602, 701, 701. Lacks
     's mother, T.L, during the first   foundation. Based on
 7   week of February to discuss        speculation. Hearsay. F.R.E.
 8   A.E.'s academic struggles and      801.
     behavior. I explained to her,
 9
     that I believed that A.E. is
10   capable of performing well if
11
     he puts in the effort and
     behaves in class. I
12   recommended that A.E. come
13   to my afterschool tutoring
     program so that I could
14
     provide him with additional
15   assistance. T.L. agreed to send
     A.E. to afterschool tutoring.
16
     However, A.E. has yet to
17   attend afterschool tutoring.]
18
     8. [Objection 3: On February       3. Hearsay. F.R.E. 801. Lacks    Overruled
19   26, 2019, T.L. came to A.E.’s      personal knowledge and
20   science and advisory class to      foundation to state that A.E.
     observe him. T.L. explained        “has never been bullied by other
21
     that she believed that A.E. was    students.” F.R.E. 602
22   being bullied. To my
23
     knowledge, A.E. has never
     been bullied by other students.]
24

25   9. As the school year has
     progressed, I have seen an
26
     improvement in A.E.'s work. He
27   currently has a "B" in science.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 13 of 60 Page ID
                                 #:9703



 1
     10. I have never called T.L. via
     phone to discuss A.E. 's grades
 2
     and progress in his science or
 3   advisory class.
 4
     11. [Objection 4: Based on           4. Improper opinion testimony. Overruled
 5   A.E.’s classroom performance         Declarant has not been qualified
 6
     and my observation as his            as an expert in disability
     teacher, I do not suspect that       assessments, determinations or
 7   A.E. has a disability, nor have I    requirements, or what
 8   noticed any “red flags” that         constitutes a “red flag” for
     indicate that A.E. has special       disability, clinically or legally.
 9
     needs. My experience is that         Declarant has also laid an
10   A.E. is capable to perform at        insufficient foundation and has
11
     grade level but his failure to       not qualified to offer an opinion
     complete assignments timely is       regarding what is “ordinary for
12   affecting his grades. His            a typical high school student.”
13   exemplary journal work               F.R.E. 602, 701, 702
     indicates that he can perform
14
     academically well.
15   Additionally, his behavior
     concerns are not out of the
16
     ordinary for a typical junior-
17   high student and do not rise to
18
     a level that I suspect A.E. has a
     disability.]
19

20   12. [Objection 5: I have never       5. Improper opinion testimony. Overruled
     told T.L. that she should            Declarant has not been qualified
21
     request a special education          as an expert in disability
22   evaluation for A.E. because I        assessments, determinations or
23
     do not suspect A.E. to have a        requirements, clinically or
     disability or to otherwise need      legally. Insufficient foundation
24   special education services.]         for the opinion offered. F.R.E.
25                                        602, 701, 702. Hearsay. F.R.E.
                                          801.
26
     I declare under penalty of perjury
27   under the laws of the United
     States that the foregoing is true
28
     and correct.
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 14 of 60 Page ID
                                 #:9704



 1
     Executed this 16th day of May
 2
     2019, in Oxnard, California.
 3

 4       Declaration of Elizabeth            Objection              Ruling
                  Montoya
 5
                (Dkt. 252-6)
 6   I, Elizabeth Montoya, declare as
 7   follows:
 8
     1. I have personal knowledge of
 9   the facts set forth in this
     declaration and, if called as a
10
     witness, I could and would
11   testify competently about these
12
     facts.
13   2. I am a teacher at Haydock
14   Academy of Arts and Sciences
     ("Haydock") in the Oxnard
15
     School District ("OSD" or the
16   "District), where I teach general
17
     education social studies. I have
     worked in this position for the
18   last school year but have worked
19   as an educator for a total of
     eighteen (18) years.
20

21   3. I have a Single Subject
     Credential in Social Studies with
22
     the State of California. As part of
23   my teaching credential program I
24
     attended courses related to
     Special Education. Additionally,
25
     I received training from the
26   District's Special Education
     Department regarding Child
27
     Find. Throughout my career as
28   an educator, I have interacted
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 15 of 60 Page ID
                                 #:9705



 1
     with and taught numerous
     students with IEPs.
 2

 3   4. I understand that if I suspect
     that a student has a disability, it
 4
     is my duty to refer the student for
 5   special education assessment.
 6
     5. Student A.E. is currently a
 7   student in my social studies
 8   class. As his teacher, I have
     observed and monitored A.E. 's
 9
     academics, behavior, and
10   social/peer relations.
11
     6. When A.E. first joined my
12   class in January 2019 he rarely
13   completed his assignments.
     [Objection 1: When I worked           1. Improper opinion testimony. Overruled
14
     individually with A.E., I             Declarant has not been qualified
15   realized that he is capable of        as an expert in child psychology
     performing and completing his         or disability assessment
16
     work. However, I believe that         determinations or requirements.
17   he lacks the confidence in his        Insufficient foundation for the
18
     skills and is often                   opinion offered. F.R.E. 602,
     unmotivated.] At the end of the       701, 702
19   second trimester, A.E. had a
20   “C+” in my class.
21
     7. A.E. is very polite and
22   respectful. I have not had any
23
     behavior concerns with A.E.

24   8. [Objection 2: I have called   2. Hearsay. F.R.E. 801.            Overruled
25   A.E.’s mother, T.L., about four
     (4) times to discuss A.E.’s
26
     progress and my concerns
27   regarding his lack of turning in
     assignments. However, T.L.
28
     never answered the phone
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 16 of 60 Page ID
                                 #:9706



 1
     calls. T.L. never returned my
     calls.]
 2

 3   9. I first met T.L. during Parent-
     Teacher conferences in early
 4
     February. I explained to T .L.
 5   that A.E. could raise his grade by
 6
     bringing in his required binder.
     The next day, A.E. came with the
 7   necessary binder. I also
 8   explained to T.L. how to access
     the Parent Portal so that she
 9
     could keep track of A.E. 's
10   assignments and progress.
11
     10. A.E. currently has a "C-" in
12   my class. However, this is only
13   due to his failure to complete
     five (5) assignments. A. E. has
14
     received a 100% on every other
15   7 assignment.
16
     11. [Objection 3: I have never       3. Improper opinion testimony. Overruled
17   told T.L. that she should            Declarant has not been qualified
18
     request a special education          as an expert in disability
     evaluation for A.E. because I        assessments, determinations or
19   do not suspect A.E. to have a        requirements, clinically or
20   disability or to otherwise need      legally. Insufficient foundation
     special education services.]         for the opinion offered. F.R.E.
21
                                          602, 701, 702. Hearsay. F.R.E.
22                                        801.
23
     12. [Objection 4: Based on           4. Improper opinion testimony. Overruled
24   A.E.’s classroom performance         Declarant has not been qualified
25   and my observation as his            as an expert in disability
     teacher, I do not suspect that       assessments, determinations or
26
     A.E. has a disability, nor have I    requirements, or what
27   noticed any “red flags” that         constitutes a “red flag” for
     indicate that A.E. has special       disability, clinically or legally.
28
     needs. My experience is that         Declarant has also laid an
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 17 of 60 Page ID
                                 #:9707



 1
     A.E. is capable to perform at        insufficient foundation for the
     grade level but his failure to       opinion offered. F.R.E. 602,
 2
     complete assignments is              701, 702
 3   affecting his grades. A.E. is
     able to understand the
 4
     classroom content and is able
 5   to participate in class
 6
     discussions with appropriate
     academic vocabulary.
 7   Additionally, he has no
 8   behavior issues.]
 9
     I declare under penalty of perjury
10   under the laws of the United
11
     States that the foregoing is true
     and correct.
12

13   Executed this 16th day of May
     2019, in Oxnard, California.
14

15
           Declaration of Gilbert                    Objection              Ruling
16               Elizarraraz
17
                (Dkt. 252-7)
     I, Gilbert Elizarraraz, declare as
18   follows:
19
     1. I have personal knowledge of
20
     the facts set forth in this
21   declaration and, if called as a
     witness, I could and would
22
     testify competently about these
23   facts.
24
     2. I am an Assistant Principal at
25
     Driffill Elementary School
26   (“Driffill”) in the Oxnard School
     District (“OSD” or the “District).
27
     I have been in this position for
28   four (4) years. As an Assistant
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 18 of 60 Page ID
                                 #:9708



 1
     Principal, I am responsible for,
     among other things, student
 2
     discipline. Prior to my current
 3   position, I worked as a high
     school level English
 4
     Language and Migrant Program
 5   Coordinator for about ten (10)
 6
     years in Santa Paula. I
     also worked as a physical
 7   education teacher in Glendale.
 8
     3. I have a Single Subject
 9
     (Physical Education) Teaching
10   credential and an
11
     Administrative credential with
     the State of California. I have
12   attended courses,
13   professional development
     meetings, and other trainings,
14
     including the District’s
15   February 20, 2018 “Child Find”
     Training, which have dealt with
16
     identifying students with
17   disabilities and special needs. In
18
     my more than 20 years as an
     educator, I have interacted
19   with numerous students with
20   IEPs.
21
     4. [Objection 1: Based on my         1. Plaintiffs object that this is Overruled
22   observations and interactions        improper opinion testimony.
23
     with D.C., she is very smart         Declarant has not been qualified
     and full of potential for            as an expert in disability
24   academic success. She is             assessments, determinations or
25   articulate and is very capable       requirements, clinically or
     both intellectually and              legally. Declarant has also laid
26
     analytically. D.C. is able to        an insufficient foundation and
27   defend herself and                   has not qualified to offer an
     communicate her boundaries           opinion regarding what
28
     well. However, D.C. has also         behavior is “atypical for her age
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 19 of 60 Page ID
                                 #:9709



 1
     demonstrated defiant behavior group.” F.R.E. 602, 701, 702
     and was suspended once for
 2
     inappropriate behavior toward
 3   Principal Carol Flores-Beck.
     Since the Fall of 2018 to the
 4
     present, D.C. has been under a
 5   Behavior Contract. The
 6
     Behavior Contract requires
     D.C. to obtain comment and
 7   signature from all of her
 8   teachers on a regular basis
     about her behavior. I was
 9
     personally involved in the
10   process of placing D.C. on the
11
     Behavior Contract and have
     noted that D.C.’s was able to
12   sustain good behavior for an
13   extended period of time.
     Despite D.C.’s disciplinary
14
     issues, her behavior does not
15   rise to a level that I would
     consider atypical for her age
16
     group and I do not suspect that
17   D.C. has or may have a
18
     disability.]
19   I declare under penalty of perjury
20   under the laws of the United
     States that the foregoing is true
21
     and correct.
22

23
     Executed this 16th day of May
     2019, in Oxnard, California.
24

25   Declaration of Genaro Magana             Objection             Ruling
26             (Dkt. 252-8)
     I, Genaro Magana, declare as
27
     follows:
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 20 of 60 Page ID
                                 #:9710



 1
     1. I have personal knowledge of
     the facts set forth in this
 2
     declaration and, if
 3   called as a witness, I could and
     would testify competently about
 4
     these facts.
 5

 6
     2. I am an Assistant Principal at
     Haydock Academy of Arts and
 7   Sciences (“Haydock”) in the
 8   Oxnard School District (“OSD”
     or the “District). In my capacity
 9
     as Assistant Principal, I respond
10   to parent concerns and
11
     specifically work with students
     whose last names begin with “A”
12   through “L”. I am responsible for
13   conferring with students, and
     their parents, who exhibit severe
14
     academic, social, or emotional
15   problems that adversely affect
     optimum educational
16
     development.
17

18
     3. I received my Master’s of Arts
     degree in Educational Leadership
19   and a Master’s in Education with
20   Emphasis in Teaching from
     California Lutheran University. I
21
     have a Multiple Subject
22   Teaching credential and an
23
     Administrative credential with
     the State of California. As part of
24   the Multiple Subject
25   credentialing program and the
     Administrative credentialing
26
     programs I completed, I attended
27   courses related to Special
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 21 of 60 Page ID
                                 #:9711



 1
     Education. I have also attended
     professional development
 2
     meetings and other trainings
 3   which have dealt with
     identifying students with
 4
     disabilities and special needs.
 5   Throughout my career as an
 6
     educator, I have interacted with
     numerous students with
 7   IEPs. I served as the Local
 8   Educational Agency
     Representative in IEP meetings
 9
     held for all students whose last
10   names begin with “A” through
11
     “L”

12   4. Student A.E. enrolled at
13   Haydock in January 2019. The
     year prior to attending Haydock,
14
     A.E. was living in Mexico were
15   he did not attend school.
16
     5. I first met A.E.’s mother,
17   T.L., in early February when she
18
     came to meet with me to discuss
     her belief that A.E. was being
19   bullied by other students. I
20   assured T.L., that to my
     knowledge, A.E. was not being
21
     bullied and I would ensure that
22   he was not bullied. [Objection     1. Plaintiff objects that this   Overruled
23
     1: T.L. also expressed concerns    statement is hearsay regarding
     regarding A.E.’s academic          what T.L expressed. F.R.E. 801.
24   progress. I explained to T.L.,     Improper opinion testimony.
25   that his academic struggles        Declarant has not been qualified
     were likely a result of him        as an expert with regard to what
26
     missing a whole year of school.    is a disability or why a child
27   Given that he had only been at     may be struggling academically.
     Haydock for less than one          Insufficient foundation for the
28
     month at this point his low        opinion testimony offered.
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 22 of 60 Page ID
                                 #:9712



 1
     grades were not unexpected. At F.R.E. 602, 701, 702.
     no point during this
 2
     conversation, did T.L. make an
 3   oral request for a special
     education assessment or
 4
     evaluation of A.E.]
 5

 6
     6. [Objection 2: I understand        2. Plaintiff object that this     Overruled
     that T.L. claims that on             statement constitutes hearsay.
 7   February 14, 2019 or February        F.R.E. 801. Lack of foundation.
 8   15, 2019 she made an oral            Lack of personal knowledge to
     request for a special education      assert T.L.’s understanding.
 9
     evaluation of A.E. and that she      F.R.E 602.
10   claims that I told her to wait
11
     until after a holiday weekend
     to address this. These claims
12   by T.L. are not true.] I did not
13   interact with T.L. on February
     14, 2019 or February 15, 2019.
14
     At no point have I received an
15   oral request for a special
     education assessment of A.E.
16

17   7. When a parent enters the
18
     office to speak with the Principal
     or with me, it is the pattern and
19   practice of our office to first
20   have a parent sign in on our
     visitor log. Our office has this
21
     requirement to ensure the safety
22   of students and staff on campus.
23
     School staff need to be aware of
     who is on campus at all times.
24   Attached as exhibit A to this
25   declaration is a true and correct
     copy of the Haydock Elementary
26
     School visitor logs for the week
27   of February 11-15, 2019. T.L.’s
     name does not appear as an entry
28
     in these visitor logs.
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 23 of 60 Page ID
                                 #:9713



 1
     8. The next time I interacted
 2
     with T.L. was on February 22,
 3   2019 in regard to a
     discipline incident that A.E.,
 4
     along with other students, was
 5   involved in. Specifically,
 6
     cellphone videos of students
     fighting were found. [Objection     3. Plaintiffs object on the basis   Sustained
 7   3: A.E. was one of the students     that this statement is Hearsay.     in part.
 8   seen fighting in these videos. I    F.R.E. 801. Lack of foundation;     Strike
     reassured T.L. that I take          speculation that A.E. was “seen     <“A.E.
 9
     concerns regarding bullying         fighting in these videos.” F.R.E.   was one of
10   very seriously and would            602                                 the
11
     ensure that A.E. was not                                                students
     bullied.] At this meeting, T.L.                                         seen
12   also presented me with a written                                        fighting in
13   request for a special education                                         these
     assessment of A.E. While T.L.                                           videos.”>
14
     was still present, I immediately
15   notified the school psychologist,
     Ms. Tiffany Grande (“Ms.
16
     Grande”) of the request via
17   telephone. After the meeting
18
     with T.L., I placed the written
     request for a special education
19   assessment in Ms. Grande’s
20   mailbox.
     9. On March 6, 2019, a meeting
21
     was held to respond to T.L.’s
22   written request for a special
23
     education assessment. The
     purpose of this meeting was to
24   discuss T.L.’s assessment
25   request. T.L., Mr. Jose Negrete
     who is a family friend, Ms.
26
     Grande, the school counselor,
27   and I were all in attendance at
     the meeting. I provided T.L. an
28
     English copy of the Parent
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 24 of 60 Page ID
                                 #:9714



 1
     Safeguards and Procedural
     Rights at the start of the meeting.
 2
     Attached as exhibit B to this
 3   declaration is a true and correct
     copy of the Parent Safeguards
 4
     and Procedural Rights that was
 5   provided to T.L. Since T.L. is
 6
     fluent in English, the meeting
     was held in English.
 7

 8   10. At the meeting we reviewed
     the teacher input that was
 9
     gathered from A.E.'s teachers
10   prior to the meeting regarding his
11
     grades and behavior. [Objection       4. Plaintiffs object that this     Overruled
     4: Due to the fact that A.E. had      constitutes improper opinion
12   only recently joined Haydock          testimony. Declarant has not
13   in January, I did not believe         been qualified as an expert in
     there was enough data to              disability assessment
14
     warrant a special education           determinations or requirements,
15   assessment.] However, I               clinically or legally, including
     understood that as a parent, T.L.     how much data warrants an
16
     had a right to request a special      assessment. He has offered a
17   education assessment of her           sufficient foundation for the
18
     child.                                opinion testimony offered.
                                           F.R.E. 602, 701, 702
19

20   11. [Objection 5: At the March        5. Plaintiffs object that T.L.’s  Sustained
     6, 2019 meeting, the school           statement is hearsay. F.R.E.
21
     psychologist asked T.L.               801. Lacks personal knowledge
22   whether she would like to             and foundation to the extent this
23
     proceed with the special              testimony is being used to assert
     education assessment of A.E.          the understanding of T.L.
24   T.L. replied “that’s fine, we                F.R.E. 602
25   can wait on the assessment.”]
26
     12. [Objection 6: In my               6. Plaintiffs object because       Sustained
27   opinion, T.L understood that          declarant lacks personal
     she had a right to proceed with       knowledge and foundation to
28
     the special education                 the extent this testimony is
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 25 of 60 Page ID
                                 #:9715



 1
     assessment and did not have to       being used to assert the
     wait. In my opinion, T.L. was        understanding of T.L.
 2
     in agreement at the time there             F.R.E. 602
 3   was not enough data to
     warrant a special education
 4
     assessment of A.E.]
 5

 6
     13. [Objection 7: Based on my        7. Plaintiffs object on the basis    Overruled
     observation of A.E., his             that this testimony is improper
 7   academic grades, and lack of         opinion testimony. The witness
 8   serious behavior concerns I do       has not provided sufficient
     not suspect that A.E. has a          foundation for the opinion
 9
     disability, nor have I noticed       offered. She has not been
10   any “red flags” that indicate        qualified as an expert in
11
     that A.E. has special needs.]        disability assessments or what
                                          constitute “red flags” for
12                                        disability, clinically or legally.
13                                        F.R.E. 602, 701, 702.
     I declare under penalty of perjury
14
     under the laws of the United
15   States that the foregoing is true
     and correct.
16

17   Executed this 16th day of May
18
     2019, in Oxnard, California.
19
          Declaration of Katrina                     Objection                  Ruling
20
                  Madden
21              (Dkt. 252-9)
     I, Katrina Madden, declare as
22
     follows:
23

24
     1. I have personal knowledge of
     the facts set forth in this
25
     declaration and, if called as a
26   witness, I could and would
     testify competently about these
27
     facts.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 26 of 60 Page ID
                                 #:9716



 1
     2. I am the current Interim
     Director of Special Education at
 2
     the Oxnard School District
 3   ("OSD" or "District"). I have
     served in this capacity for
 4
     approximately one month, since
 5   the beginning of April 2019.
 6
     Prior to becoming the Interim
     Director of Special Education at
 7   OSD, I was a Special Education
 8   Manager from August 2017 to
     March 2019.
 9

10   3. As the Interim Director of
11
     Special Education at OSD, my
     job duties include providing
12   oversight of the delivery of
13   special education services to
     students in the Oxnard School
14
     District as provided by the
15   IDEA, including reviewing
     current needs that may require
16
     additional resource development,
17   maintaining lip to date
18
     information on the current law
     and best practices for our
19   programs, serving as the district
20   representative at our Special
     Education Local Plan Area
21
     (SELP A), and compelling
22   information for State and Federal
23
     reporting purposes.

24   4. In my capacity as Interim
25   Director of Special Education, I
     have access to the most recent
26
     data related to total student
27   enrollment within the Oxnard
     School District as well as total
28
     student enrollment in special
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 27 of 60 Page ID
                                 #:9717



 1
     education within the Oxnard
     School District. The District
 2
     tracks its special education
 3   student enrollment through its
     SIRAS system. SIRAS is a
 4
     comprehensive web-based
 5   special education management
 6
     system that manages OSD's IEP
     documents, special education
 7   caseloads, and interfaces with
 8   the California Department of
     Education's ("CDE") CASEMIS
 9
     State Reporting System. The
10   CDE's California Special
11
     Education Management
     Information System (CASEMIS)
12   is a data reporting and retrieval
13   syste1n developed by the CDE's
     Special Education Division.
14
     https://www.cde.ca.gov/sp/se/ds/
15   (last visited May 16, 2019.)
16
     5. In preparing to submit this
17   declaration, I reviewed data sets
18
     of OSD special education
     student enrollment for 2016,
19   2017, and 2018. [Objection 1:        1. Plaintiffs object to the reports Overruled
20   Attached hereto as Exhibit A         attached as Exhibit A as hearsay
     are true and correct copies of       pursuant to F.R.E. 801.
21
     OSD SIRAS statistical reports        Defendants also did not produce
22   of student referrals and special     this information in litigation and
23
     education for the years 2016-        it is not publicly available. This
     2018.] The X axis of the tables      testimony also lacks foundation
24   indicates the number of students     in that there is no explanation
25   in each instructional setting. The   regarding how this data is
     Y axis of the tables indicates the   obtained, maintained or
26
     source of student referrals and      produced, other than a blanket
27   the number of students referred      statement about the nature of
     from each source.                    the recordkeeping system. FRE
28
                                          601.
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 28 of 60 Page ID
                                 #:9718



 1
     6. [Objection 2: The graphs       2. Plaintiffs object to the graphs Overruled
 2
     attached as Exhibit A to this     included in Exhibit A as
 3   declaration indicate that the     hearsay pursuant to F.R.E. 801.
     District increased its student    Defendants did not produce this
 4
     enrollment in special education   information in litigation and it
 5   by about 401 students since       is not publicly available. This
 6
     2016. On December 1, 2016,        testimony also lacks foundation
     there were approximately          in that there is no explanation
 7   16881 students enrolled in        regarding how this data is
 8   special education programs        obtained, maintained or
     within the District. By           produced, other than a blanket
 9
     December 1, 2018, the number      statement about the nature of
10   of students enrolled in special   the recordkeeping system.
11
     education programs increased      Further, Exhibit A does not
     to 2,083.]                        contain the enrollment numbers
12                                     referenced in Paragraph 6. FRE
13                                     601. Improper opinion
                                       testimony. FRE 701, 702.
14
                                       Declarant has not been qualified
15                                     as an expert in statistics.
16
     7. [Objection 3: The graphs       3. Plaintiffs object to the graphs Overruled
17   also show the sources of          included in Exhibit A as
18
     referral for OSD students in      hearsay pursuant to F.R.E. 801.
     special education programs. In    Defendants did not produce this
19   2016, 498 of the student[s]       information and it is not
20   enrolled in special education     publicly available. This
     programs were found assessed,     testimony also lacks foundation
21
     and provided special education    in that there is no explanation
22   services due to                   regarding how this data is
23
     recommendations by an SST         obtained, maintained or
     team. In 2018, this number        produced, other than a blanket
24   rose to 734 students.]            statement about the nature of
25                                     the recordkeeping system. FRE
                                       601. Improper opinion
26
                                       testimony. FRE 701, 702.
27                                     Declarant has not been qualified
                                       as an expert in statistics.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 29 of 60 Page ID
                                 #:9719



 1
     8. [Objection 4: The graphs          4. Plaintiffs object to the graphs Overruled
     also show that OSD students          included in Exhibit A as
 2
     are found, assessed, and             hearsay pursuant to F.R.E. 801.
 3   provided special education           Defendants did not produce this
     services as a result of referrals    information and it is not
 4
     that come from sources other         publicly available. This
 5   than SSTs or parent referrals.       testimony also lacks foundation
 6
     In other words, OSD often            in that there is no explanation
     bypasses the SST process and         regarding how this data is
 7   moves toward assessments             obtained, maintained or
 8   when district staff suspect or       produced, other than a blanket
     know that a student requires         statement about the nature of
 9
     special education services. In       the recordkeeping system.
10   2018, 277 students enrolled in       Moreover, the data referenced
11
     special education programs           does not support the assertion
     were found and assessed as a         Ms. Madden makes regarding
12   result of direct teacher             that OSD often bypasses the
13   referrals, referrals by other        SST system. Further, Ms.
     district personnel, or by other      Madden does not explain that
14
     non-SST non-parent referrals.]       her numbers are cumulative, i.e.
15                                        the result of numbers of
                                          referrals over the course of
16
                                          years, and improperly suggests
17                                        that the 277 referrals all
18
                                          occurred in the course of a
                                          single year. FRE 601. Improper
19                                        opinion testimony. FRE 701,
20                                        702. Declarant has not been
                                          qualified as an expert in
21
                                          statistics.
22

23
     9. In my capacity as Interim
     Director of Special Education, I
24   have access to the most recent
25   data related to total student
     enrollment within the Oxnard
26
     School District. The District's
27   total student enrollment has
     decreased since the 2016-2017
28
     school year. Specifically, student
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 30 of 60 Page ID
                                 #:9720



 1
     enrollment decreased from
     17,485 in 2016-2017 to 16,185
 2
     students in 2018-2019.
 3   Concurrently, the enrollment of
     students in special education
 4
     programs has increased.
 5   [Objection 5: As of May 14,        5. Plaintiffs object to the graphs   Overruled
 6
     2019, 12.8% of the Oxnard          included in Exhibit A as
     School District’s student          hearsay pursuant to F.R.E. 801.
 7   population are receiving           Defendants did not produce this
 8   special education services. I      information in litigation and it
     reached this percentage by         is not publicly available. This
 9
     dividing the total number of       testimony also lacks foundation
10   students enrolled in special       in that there is no explanation
11
     education programs in              regarding how this data is
     2018(2,083) by the total           obtained, maintained or
12   number of student’s in District    produced, other than a blanket
13   (16,185).]                         statement about the nature of
                                        the recordkeeping system.
14
                                        Exhibit A also does not contain
15                                      the enrollment numbers Ms.
                                        Madden references. FRE 601.
16
                                        Improper opinion testimony.
17                                      FRE 701, 702. Declarant has
18
                                        not been qualified as an expert
                                        in statistics.
19   I declare under penalty of
20   perjury under the laws of the
     United States that the foregoing
21
     is true and correct.
22

23
     Executed this 16th day of May
     2019, in Oxnard, California.
24

25   Declaration of Louisa Jeworski                Objection                  Ruling
26             (Dkt. 252-10)
     I, Louisa Jeworski, declare as
27
     follows:
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 31 of 60 Page ID
                                 #:9721



 1
     1. I have personal knowledge of
     the facts set forth in this
 2
     declaration and, if called as a
 3   witness, I could and would
     testify competently about these
 4
     facts.
 5

 6
     2. I am a teacher at Driffill
     Elementary School ("Driffill") in
 7   the Oxnard School District
 8   ("OSD" or the "District), where I
     teach Language Arts. I have
 9
     worked as a teacher for
10   approximately ten (10) years,
11
     including five (5) years at the
     middle school grade-level.
12

13   3. I have a Single Subject
     (English) Teaching credential
14
     with the State of California. I
15   also attended a District "Child
     Find" training on February 20,
16
     2018, which dealt with
17   identifying students with
18
     disabilities and special needs.
     Throughout my career as an
19   educator, I have interacted with
20   and taught numerous students
     with IEPs.
21

22   4. [Objection 1: Student D.C. is    1. Plaintiffs object that the     Overruled
23
     currently a student in my           testimony regarding D.C.’s
     Language Arts Class. D.C. is        intelligence and academic
24   intelligent and academically        capability is improper opinion
25   capable. She currently has a        testimony. Declarant is not a
     "C+" grade; however, I expect       clinician and has not provided
26
     D.C.'s grade to improve before      sufficient evidence or
27   the end of the school year given    foundation for expert testimony
     D.C. 's excellent performance       regarding intelligence or
28
     on a recent exam (vocabulary        academic capability. FRE 601,
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 32 of 60 Page ID
                                 #:9722



 1
     and reading comprehension),          701, 702. Declarant’s
     in which she obtained an "A."        testimony regarding future
 2
     At times, D.C. is defiant, which     performance is speculation.
 3   momentarily interferes with          Also, declarant has not been
     her classroom engagement.            qualified as an expert in typical
 4
     However, D.C. 's behavior does       behavior for children of D.C.’s
 5   not rise to a level that I would     age group. Nor is she an expert
 6
     consider atypical for her age        on disability-related behavior or
     group. Both D.C. 's                  qualifying disabilities. Thus, her
 7   performance and attitude have        opinions regarding the existence
 8   improved over time and I do          of disability or typical behavior
     not suspect that D.C. has or         are improper.
 9
     may have a disability.]
10

11
     I declare under penalty of perjury
     under the laws of the United
12   States that the foregoing is true
13   and correct.
14
     Executed this 17th day of May
15   2019, in Oxnard, California.
16

17
           Declaration of Liliana                    Objection                 Ruling
                  Medrano
18              (Dkt. 252-11)
19   I, Liliana Medrano, declare as
     follows:
20

21   1. I have personal knowledge of
     the facts set forth in this
22
     declaration and, if called as a
23   witness, I could and would
24
     testify competently about these
     facts.
25

26   2. I am a teacher at Driffill
     Elementary School ("Driffill") in
27
     the Oxnard School District
28   ("OSD" or the "District), where I
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 33 of 60 Page ID
                                 #:9723



 1
     teach Social Studies. I have
     worked as a teacher for
 2
     approximately 6 years, all of
 3   which have been as an 8th grade
     teacher.
 4

 5   3. I have a Single Subject
 6
     (History/Social Studies)
     Teaching credential with the
 7   State of California. As part of the
 8   credentialing program, I attended
     courses related to Special
 9
     Education. I attended a District
10   "Child Find" training on
11
     February 20, 2018, which dealt
     with identifying students with
12   disabilities and special needs.
13   Throughout my career as an
     educator, I have interacted with
14
     and taught numerous students
15   with IEPs.
16
     4. Student D.C. is currently a
17   student in my Social Studies
18
     Class. In class, D.C. reads aloud
     without any problem. D.C. has
19   maintained a "B" grade and
20   keeps up in a class of 30
     students, especially since moving
21
     to the front of the classroom.
22   Recently, D.C. has come to my
23
     class after school 3-4 times to
     make up missed work in order to
24   improve her grade. Before she
25   was sitting in front of the
     classroom, D.C. was more
26
     socially distracted by peers,
27   would start chatting, and
     required redirection. On one
28
     occasion, I had to take D.C.'s
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 34 of 60 Page ID
                                 #:9724



 1
     telephone away and D.C. became
     argumentative. [Objection 1:         1. Plaintiffs object that this   Overruled
 2
     However, D.C. 's behavior has        testimony lacks foundation.
 3   improved over time and does          F.R.E. 601 Improper opinion
     not rise to a level that I would     testimony. F.R.E. 701, 702.
 4
     consider atypical for her age        Declarant has not been qualified
 5   group. I do not suspect that         as an expert in typical behavior
 6
     D.C. has or may have                 for children of DC.’s age group.
     disability.]                         She also is not an expert on
 7                                        disability-related behavior or
 8                                        qualifying disabilities.
     I declare under penalty of perjury
 9
     under the laws of the United
10   States that the foregoing is true
11
     and correct.

12   Executed this 17th day of May
13   2019, in Oxnard, California.
14
     Declaration of Mariana Garcia                     Objection            Ruling
15
              (Dkt. 252-12)
16   I, Mariana Garcia, declare as
17
     follows:

18   1. I have personal knowledge of
19   the facts set forth in this
     declaration and, if called as a
20
     witness, I could and would
21   testify competently about these
     facts.
22

23   2. I am a teacher at Haydock
24
     Academy of Arts and Sciences
     ("Haydock") in the Oxnard
25
     School District ("OSD" or the
26   "District), where I teach
     language arts. I have worked in
27
     this position for approximately
28   the last thirteen (13) years but
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 35 of 60 Page ID
                                 #:9725



 1
     have worked as an educator,
     either in a teaching or
 2
     administrative capacity, for a
 3   total of nineteen (19) years.
 4
     3. I have a Multiple Subject
 5   Teaching credential and a
 6
     Supplemental Credential in
     language arts with the State of
 7   California. I have received
 8   training regarding Child Find.
     Throughout my career as an
 9
     educator, I have interacted with
10   and taught numerous students
11
     with IEPs.

12   4. I understand that if I suspect
13   that a student has a disability, it
     is my duty to refer the student for
14
     special education assessment.
15
     5. Student A.E. is currently a
16
     student in my language arts
17   class. As his teacher, I have
18
     observed and monitored A.E. 's
     academics, behavior, and
19   social/peer relations.
20
     6. When A.E. first joined my
21
     classes in January 2019 he
22   struggled to complete his
23
     assignments and would put
     minimal effort into his work.
24   [Objection 1: I also believed         1. Plaintiffs object on the basis   Sustained
25   that at the time he was still         that this is improper opinion       in part.
     transitioning into the school         testimony. F.R.E. 701. Lacks        Strike
26
     setting, after having not             foundation and personal             <“after
27   received any formal schooling         knowledge. F.R.E. 602               having not
     the year prior when he lived in                                           . . . in
28
     Mexico.]                                                                  Mexico.”>
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 36 of 60 Page ID
                                 #:9726



 1
     7. However, A.E. 's English and
 2
     language skills are very good. He
 3   is able to articulate himself
     verbally and in writing. I began
 4
     having A.E. work with my co-
 5   teacher so that he could get help
 6
     in a small group setting. By the
     end of the second trimester, A.E.
 7   had a "D-" in language arts.
 8
     8. I met A.E.'s mother, T.L., on
 9
     February 26, 2019, when she
10   came to observe A.E. in class. I
11
     explained to T.L. that A.E. had a
     poor grade because he often
12   procrastinated and did not
13   complete his work. Since this
     interaction with T.L., A.E. has
14
     begun performing much better in
15   class. He completes and turns in
     most of his assignments on time.
16
     A.E's current grade in language
17   arts is a "C". I am very pleased
18
     with A.E's improvement and
     performance in my class.
19

20   9. I have had zero behavior
     issues with A.E. He is respectful
21
     to me and his classmates.
22

23
     10. To my recollection, I have
     never called T.L. via phone to
24   discuss A.E. 's grades and
25   progress.
26
     11. Based on A.E. 's classroom
27   performance and my observation
     as his teacher, I do not suspect
28
     that A.E. has a disability, nor
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 37 of 60 Page ID
                                 #:9727



 1
     have I noticed any "red flags"
     that indicate that A.E. has special
 2
     needs. My experience is that
 3   A.E. is capable to perform at
     grade level but his failure to
 4
     complete assignments timely is
 5   affecting his grades. He has
 6
     made good progress and at the
     present time he has only one
 7   outstanding assignment.
 8
     12. I have never told T.L. that
 9
     she should request a special
10   education evaluation for A.E.
11
     because I do not suspect A.E. to
     have a disability or to otherwise
12   need special education services.
13
     I declare under penalty of perjury
14
     under the laws of the United
15   States that the foregoing is true
     and correct.
16

17   Executed this 17th day of May
18
     2019, in Oxnard, California.
19
      Declaration of Monica Garcia-          Objection              Ruling
20
                  Napoles
21             (Dkt. 252-13)
22
     I, Monica Garcia-Napoles,
     declare as follows:
23

24   1. I have personal knowledge of
     the facts set forth in this
25
     declaration and, if called as a
26   witness, I could and would
27
     testify competently about these
     facts.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 38 of 60 Page ID
                                 #:9728



 1
     2. I am a School Counselor at
     Haydock Academy of Arts and
 2
     Sciences ("Haydock") in the
 3   Oxnard School District ("OSD"
     or the "District). In my capacity
 4
     as a School Counselor, I provide
 5   onsite counseling services to
 6
     students and assist students in
     making appropriate decisions
 7   relative to his/her school
 8   program and his/her relationships
     with teachers, administrators,
 9
     and other pupils. I have worked
10   in this position for the last eleven
11
     (11) years but have worked as
     school counselor for a total of
12   twelve (12) years.
13
     3. I received my Master's degree
14
     in School Counseling from the
15   University of San Diego. I
     completed and attended
16
     professional development
17   courses related to Special
18
     Education. Additionally, I
     received training from the
19   District's Special Education
20   Department regarding Child Find
     on February 20, 2018.
21

22   4. Throughout my career as a
23
     counselor, I have interacted with
     numerous students with IEPs. I
24   am well aware of the legal
25   timelines in which parental
     requests for special education
26
     assessments have to be
27   responded to.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 39 of 60 Page ID
                                 #:9729



 1
     5. I first heard that A.E. 'smother,
     T.L., had requested a special
 2
     education assessment of him
 3   when I was invited to attend the
     meeting to respond to the
 4
     parental request for assessment.
 5

 6
     6. Additionally, in preparation
     for the meeting, I gathered input
 7   from A.E.'s teachers so that the
 8   District could appropriately
     respond to T.L.'s request.
 9

10   7. A meeting was held on March
11
     06, 2019, well within the fifteen
     (15) day legal deadline by which
12   the District had to respond to the
13   request.
14
     8. Assistant Principal Genera
15   Magana ("Mr. Magana"), Ms.
     Grande, T.L., Mr.
16
     26 Jose Negrete (T.L. 's friend)
17   and I were at the meeting.
18
     However, I arrived at the
     meeting late. When I arrived Ms.
19   Grande was reviewing the
20   teacher input with T.L.
21
     9. [Objection 1: Even with the         1. Improper opinion testimony. Overruled
22   teacher input there was not            Declarant has not been qualified
23
     enough information to                  as an expert in disability
     determine if a special                 assessment determinations or
24   education assessment was               requirements, clinically or
25   appropriate at the time.] A.E.         legally. Nor has she provided
     had only joined Haydock a few          sufficient foundation for the
26
     weeks prior in January 2019 and        opinion testimony offered
27   he had not received any                F.R.E. 602, 701, 702
     schooling the year before.
28
     Therefore, Ms. Grande explained
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 40 of 60 Page ID
                                 #:9730



 1
     to T.L. that it would be helpful to
     gather more data regarding
 2
     A.E.'s academic performance,
 3   behavioral concerns, and social
     interactions.
 4

 5   10. Ms. Grande then asked T.L.
 6
     if she would still like to proceed
     with a special education
 7   assessment of A.E. at that time
 8   or if she wanted to wait until the
     District had an opportunity to
 9
     gather more data. T.L. responded
10   with "That's fine. We can wait."
11
     11. A Student Success Team
12   plan was completed so that the
13   District could gather more data
     and reconvene in April 2019 to
14
     determine if a special education
15   assessment was necessary.
16
     12. In my opinion, I believe that
17   T.L. understood that she had a
18
     right to proceed with the special
     education assessment at that time
19   and she was not required to wait.
20   In my opinion, T.L. understood
     why more information was
21
     needed and she was not forced
22   into revoking her request for a
23
     special education assessment.

24   I declare under penalty of perjury
25   under the laws of the United
     States that the foregoing is true
26
     and correct.
27
     Executed this 16th day of May
28
     2019, in Oxnard, California.
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 41 of 60 Page ID
                                 #:9731



 1

 2
          Declaration of Mayra                        Objection            Ruling
               Velasquez
 3
               Dkt. 252-14
 4   I, Mayra Velasquez, declare as
     follows:
 5

 6   1. I have personal knowledge of
 7
     the facts set forth in this
     declaration and, if called as a
 8   witness, I could and would
 9   testify competently about these
     facts.
10

11   2. I am the Attendance
12
     Technician at Driffill Elementary
     School (“Driffill”) in the Oxnard
13   School District (“OSD” or the
14   “District).
     3. I am familiar with the process
15
     for handling the receipt of faxes
16   at Driffill. There is one
     copier/scanner/fax machine (the
17
     “machine”) at this school site,
18   located in at the main office. My
19   work station is located at the
     main office, so I am one of the
20
     people that most commonly uses
21   and has access to the machine.
     However, all teachers,
22
     administrators, office staff, and
23   classroom staff also have access
24
     to and use the machine.
     There is no particular staff
25   person designated to receive
26   faxes. [Objection 1: But when a     1. Plaintiffs object that this   Overruled
     fax comes in, the person who        statement lacks foundation and
27
     first recognizes the fax will       personal knowledge. She has
28   deliver the fax to the intended     not witnessed all faxes being
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 42 of 60 Page ID
                                 #:9732



 1
     recipient, who is typically          received and delivered. F.R.E.
     identified on the fax.]              602.
 2

 3   4. I am familiar with and have
     previously received written
 4
     requests for assessment. I also
 5   attended District “Child Find”
 6
     training on February 20, 2018.
     When I receive a request for
 7   assessment of a student, usually
 8   in person or via fax, I
     immediately scan a copy of the
 9
     request to the school
10   psychologist and principal or
11
     make a copy of the request and
     provide it to them.
12

13   5. I understand that the mother of
     student D.C. asserts that she sent
14
     a fax request for an assessment
15   on November 29, 2018. I was
     working in my current position
16
     at that time, but I have no
17   knowledge of any such request. I
18
     have never seen or received a fax
     request, or any request, for D.C.
19   to be assessed for a disability.
20
     6. I do not maintain any log of
21
     faxes received by Driffill at fax
22   number (805) 487-7723, the only
23
     fax number for our school site.
     Nor am I aware of any fax log
24   maintained any other Driffill
25   staff person. I am aware of the
     fax log function on the fax
26
     machine that causes a fax log to
27   be automatically generated.
     However, fax logs are not
28
     routinely generated at Driffill.
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 43 of 60 Page ID
                                 #:9733



 1
     Such fax logs only provide
     information about faxes sent and
 2
     received within approximately
 3   30 days from when they are
     generated. I am not aware of any
 4
     fax log which contains
 5   information about faxes sent or
 6
     received on November 29, 2018.

 7   I declare under penalty of perjury
 8   under the laws of the United
     States that the foregoing is true
 9
     and correct.
10

11
     Executed this 15th day of May
     2019, in Oxnard, California.
12

13       Declaration of Dr. Naomi            Objection              Ruling
14                Cortez
               (Dkt. 252-15)
15
     I, Dr. Naomi Cortez, declare as
16   follows:
17
     1. I have personal knowledge of
18
     the facts set forth in this
19   declaration and, if called as a
     witness, I could and would
20
     testify competently about these
21   facts.
22
     2. I am an Assistant Principal at
23   Fremont Academy of
24   Environmental Science and
     Innovative Design ("Fremont")
25
     in the Oxnard School District
26   ("OSD" or the "District). I have
27
     worked in this position for the
     2018-2019 school year. Prior to
28   my current assignment, I was an
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 44 of 60 Page ID
                                 #:9734



 1
     Assistant Principal at Cesar
     Chavez Elementary School
 2
     ("Chavez").
 3
     3. I have a Multiple Subject
 4
     Teaching credential and an
 5   Administrative credential with
 6
     the State of California. As part of
     the Multiple Subject
 7   credentialing program and the
 8   Administrative credentialing
     program I completed, I attended
 9
     courses related to Special
10   Education. I have also attended
11
     professional development
     meetings and other trainings
12   which have dealt with
13   identifying students with
     disabilities and special needs.
14
     Throughout my career as an
15   educator, I have interacted with
     numerous students with IEPs.
16
     Additionally, I have received
17   training from the District's
18
     Special Education Department
     regarding Child Find.
19

20   4. I have known M.L. since he
     joined Chavez at the end of his
21
     5th grade year. I recall asking
22   M.L. 's father why M.L. did not
23
     complete the "newcomer" ELD
     class when he first enrolled at the
24   District. M.L. 's father explained
25   that he disenrolled M.L. from the
     "newcomer" ELD program
26
     because he feared his son was
27   being bullied. M.L. was never re-
     enrolled in the "newcomer" ELD
28
     program.
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 45 of 60 Page ID
                                 #:9735



 1
     5. I attended M.L.'s initial
 2
     February 2018 SST meeting. The
 3   primary concern at the time was
     M.L. 'slow academics. The team
 4
     decided to use the Basic Phonics
 5   Skill Test, an informal
 6
     assessment tool for language.
     The test would be offered in
 7   Spanish, so that the team could
 8   determine whether M.L. had a
     language skill deficiency
 9
     irrespective of his English
10   language proficiency.
11
     6. [Objection 1: With the            1. Plaintiffs object to the extent Overruled
12   information I had at the time        the testimony is offered to assert
13   of the February 2018 SST             any opinion regarding the lack
     meeting, I did not suspect that      of a qualifying disability or
14
     M.L. had a disability. I             origin/basis of academic
15   believed that his academic           challenges it is improper
     challenges were directly             opinion testimony. Declarant
16
     related to his English language      has not been qualified as an
17   acquisition.]                        expert in disability assessment
18
                                          determinations or English
                                          language acquisition. Nor has
19                                        she provided sufficient
20                                        foundation for the opinion
                                          testimony offered. F.R.E. 602,
21
                                          701, 702.
22

23
     I declare under penalty of perjury
     under the laws of the United
24   States that the foregoing is true
25   and correct.
26
     Executed this 16th day of May
27   2019, in Oxnard, California.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 46 of 60 Page ID
                                 #:9736



 1
       Declaration of Philip Bullard         Objection              Ruling
                (Dkt. 252-17)
 2
     I, Philip Bullard, declare as
 3   follows:
 4
     1. I have personal knowledge of
 5   the facts set forth in this
 6
     declaration and, if called as a
     witness, I could and would
 7   testify competently about these
 8   facts.
 9
     2. I am a teacher at Driffill
10   Elementary School (“Driffill”) in
11
     the Oxnard School District
     (“OSD” or the “District), where I
12   teach Science, Physical
13   Education (“P.E.”), and
     Advisory. I have worked in this
14
     position for the last three (3)
15   years but have worked as an
     educator, either in a teaching or
16
     administrative capacity, for a
17   total of thirteen (13) years.
18
     3. I have a Single-Subject
19
     Teaching credential (Life
20   Science) and an
     Administrative credential with
21
     the State of California. As part of
22   the Multiple Subject
23
     credentialing program and the
     Administrative credentialing
24   programs I completed, I
25   attended courses related to
     Special Education. I have also
26
     attended professional
27   development meetings and other
28
     trainings which have dealt with
     identifying students
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 47 of 60 Page ID
                                 #:9737



 1
     with disabilities and special
     needs, including the District’s
 2
     February 20, 2018 “Child
 3   Find” Training. Throughout my
     career as an educator, I have
 4
     interacted with and taught
 5   numerous students with IEPs.
 6
     4. Student D.C. is currently a
 7   student in my advisory and
 8   science classes. D.C.
     is also a student enrolled in
 9
     another teacher’s P.E. class,
10   which I sometimes co-teach
11
     when the two classes combine
     for joint activities. I have also
12   served as D.C.’s designated
13   advisor for this school year—her
     first at Driffill. In these roles, I
14
     have observed and
15   monitored D.C.’s academics,
     behavior, and social/peer
16
     relations.
17

18
     5. From the Fall of 2018 to the
     present, D.C. has been under a
19   Behavior Contract, which
20   requires her to obtain comment
     about her behavior from all of
21
     her teachers on a regular basis.
22   Immediately after the Behavior
23
     Contract was put in place,
     D.C.’s behavior improved
24   significantly for several months.
25   D.C. is sometimes noncompliant
     or has an attitude, but this is
26
     typical adolescent behavior. As
27   is common in the middle school
     setting, if D.C. has a social
28
     problem with another student,
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 48 of 60 Page ID
                                 #:9738



 1
     she will stand up for herself.
     Nonetheless, there is nothing
 2
     about D.C. 's behavior that would
 3   lead me to believe that she has or
     may have a disability.
 4
     6. Based on D.C. 's classroom
 5   performance and my
 6
     observation, D.C. expresses
     herself very well verbally and in
 7   writing and is highly capable
 8   academically. D.C. can
     understand and retain material,
 9
     but she lacks follow-through
10   with turning in work, which has
11
     affected her grades. Recently,
     D.C. has made concerted efforts
12   to make up missed work because
13   she is motivated to graduate.
     [Objection 1: As a result of         1. Plaintiff objects on the basis Overruled
14
     these efforts, I expect that her     that this is improper speculation
15   grades will improve before the       and lacks foundation. F.R.E.
     end of the school year.]             602
16

17   I declare under penalty of perjury
18
     under the laws of the United
     States that the foregoing is true
19   and correct.
20
     Executed this 16th day of May
21
     2019, in Oxnard, California.
22

23     Declaration of Patrick Sayer                 Objection                Ruling
24
                (Dkt. 252-18)
     I, Patrick Sayer, declare as
25
     follows:
26
     1. I have personal knowledge of
27
     the facts set forth in this
28   declaration and, if called as a
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 49 of 60 Page ID
                                 #:9739



 1
     witness, I could and would
     testify competently about these
 2
     facts.
 3
     2. I am a teacher at Haydock
 4
     Academy of Arts and Sciences
 5   ("Haydock") in the Oxnard
 6
     School District (“OSD” or the
     “District”), where I teach
 7   Physical Education. I have
 8   worked in this position for the
     last one and a half years but have
 9
     worked as an educator, either in
10   a teaching or administrative
11
     capacity, for a total of four and a
     half years.
12

13   3. I have a Single Subject
     Teaching credential with the
14
     State of California with Physical
15   Education authorization. As part
     of the Single Subject
16
     credentialing program I
17   completed, I attended courses
18
     related to Special Education.
     Additionally, I received training
19   from the District's Special
20   Education Department regarding
     Child Find and attended a
21
     training on February 20, 2018.
22   Throughout my career as an
23
     educator, I have interacted with
     and taught numerous students
24   with IEPs.
25
     4. I have also attended
26
     professional development
27   meetings and trainings which
     have dealt with identifying
28
     students with disabilities and
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 50 of 60 Page ID
                                 #:9740



 1
     special needs. I understand that if
     I suspect that a student has a
 2
     disability, it is my duty to refer
 3   the student for special education
     assessment.
 4

 5   5. Student A.E. is currently a
 6
     student in my physical education
     class. As his teacher, I have
 7   observed and monitored A.E. 's
 8   class performance, behavior, and
     social/peer relations.
 9

10   6. Since A.E. first joined my
11
     classes in January 2019 he has
     performed really well in physical
12   education. He follows directions
13   and participates in class. I have
     not had any behavioral issues
14
     with A.E. His grade has
15   remained an "A" in physical
     education.
16

17   7. [Objection 1: Based on             1. Plaintiffs object on the basis    Overruled
18
     A.E.'s classroom performance          that this testimony is improper
     and my observation as his             opinion testimony. The witness
19   teacher, I do not suspect that        has not provided sufficient
20   A.E. has a disability, nor have I     foundation for the opinion
     noticed any "red flags" that          offered. She has not been
21
     indicate that A.E. has special        qualified as an expert in
22   needs. My experience is that          disability assessments or what
23
     A.E. is capable to perform at         constitute “red flags” for
     grade level, interacts                disability, clinically or legally.
24   appropriately with peers and          F.R.E. 602, 701, 702.
25   adults, and is well behaved.]
26
     8. I have never met A.E's mother,
27   T.L. I have never called T.L. to
     discuss A.E's grade arid
28
     performance in my class. I have
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 51 of 60 Page ID
                                 #:9741



 1
     never told T.L. that she should
     request a special education
 2
     evaluation for A.E. because I do
 3   not suspect A.E. to have a
     disability or to otherwise need
 4
     special education services.
 5

 6
     I declare under penalty of perjury
     under the laws of the United
 7   States that the foregoing is true
 8   and correct.
 9
     Executed this 16th day of May
10   2019, in Oxnard, California.
11

12
          Declaration of Robert                       Objection                 Ruling
                Manwaring
13             (Dkt. 252-20)
14   See prior objections at Dkt. 180      See prior objections at Dkt. 180    Prior
     and Court’s Order at Dkt. 205.        and Court’s Order at Dkt. 205.      rulings
15
                                                                               remain in
16   Plaintiffs restate their objections   Plaintiffs restate their objections place.
17
     to Manwaring’s Declaration,           to Manwaring’s Declaration,
     which have already been ruled         which have already been ruled
18   on by the Court, and need not be      on by the Court, and need not
19   ruled on again.                       be ruled on again.
20

21

22     Declaration of Rosa Monroy                     Objection                 Ruling
              (Dkt. 252-21)
23
     I, Rosa Monroy, declare as
24   follows:
25
     1. I have personal knowledge of
26   the facts set forth in this
27
     declaration and, if called as a
     witness, I could and would
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 52 of 60 Page ID
                                 #:9742



 1
     testify competently about these
     facts.
 2

 3   2. I am a teacher at Driffill
     Elementary School ("Driffill") in
 4
     the Oxnard School District
 5   ("OSD" or the "District), where I
 6
     have taught 8th grade
     Mathematics for the last two (2)
 7   years. Before my current
 8   position, I taught Spanish,
     Physical Education, Science, and
 9
     Math to elementary school
10   students at a private school for
11
     five (5) years.

12   3. I have a Single Subject (Math)
13   Teaching credential with the
     State of California. As part of my
14
     credentialing program, I attended
15   courses related to Special
     Education. I have attended
16
     professional development
17   meetings and a District "Child
18
     Find" training held on February
     20, 2018, which dealt with
19   identifying students with
20   disabilities and special needs.
     Throughout my career as an
21
     educator, I have interacted with
22   and taught numerous students
23
     with IEPs and attended many
     IEP meetings.
24

25   4. Student D.C. is currently a
     student in my math class. When
26
     D.C. first transferred to my class
27   I was very impressed by her
     math knowledge and it was
28
     apparent that she had a good
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 53 of 60 Page ID
                                 #:9743



 1
     math background. [Objection 1:       1. Plaintiffs object that this is Overruled
     D.C. is academically capable         improper opinion testimony.
 2
     and has the ability to retain        Declarant has not been qualified
 3   information. However, D.C.           as an expert in disability
     currently has a failing grade in     assessment determinations or
 4
     my class because she does not        requirements, clinically or
 5   complete assigned work.              legally. Nor has she provided
 6
     Recently, she has been trying        sufficient foundation for the
     to improve her grade by              opinion testimony offered
 7   coming in during lunch to            F.R.E. 602, 701, 702
 8   make-up work. D.C. can be
     defiant, but her behavior does       Declarant has not been qualified
 9
     not rise to a level that I would     as an expert in typical behavior
10   consider atypical for her age        for children of DC.’s age group.
11
     group. Overall, D.C. is able to
     sustain good behavior and I do
12   not suspect that D.C. has or
13   may have a disability.]
14
     I declare under penalty of perjury
15   under the laws of the United
     States that the foregoing is true
16
     and correct.
17

18
     Executed this 17th day of May
     2019, in Oxnard, California.
19

20
      Declaration of Tiffany Grande                 Objection                Ruling
21             (Dkt. 252-23)
     I, Tiffany Grande, declare as
22
     follows:
23

24
     1. I have personal knowledge of
     the facts set forth in this
25
     declaration and, if called as a
26   witness, I could and would
     testify competently about these
27
     facts.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 54 of 60 Page ID
                                 #:9744



 1
     2. I am a School Psychologist at
     Haydock Academy of A1is and
 2
     Sciences ("Haydock") in the
 3   Oxnard School District ("OSD"
     or the "District). In my capacity
 4
     as a School Psychologist, I
 5   respond to requests for special
 6
     education assessments and
     administer and interpret the
 7   special education assessments. I
 8   have worked in this position
     at Haydock for the last three (3)
 9
     years but have worked as school
10   psychologist in this and
11
     other school districts, for a total
     of fourteen (14) years.
12

13   3. I received my Master's degree
     in Education with an emphasis in
14
     Counseling and my Educational
15   Specialist degree in School
     Psychology from San Diego
16
     State University. As part of my
17   education I completed and
18
     attended courses related to
     Special Education. Additionally,
19   I received training from the
20   District's Special Education
     Department regarding Child Find
21
     on February 20, 2018.
22

23
     4. Throughout my career as a
     School Psychologist, I have
24   responded to numerous requests
25   for special education assessments
     from parents. I am well aware of
26
     the legal timelines in which these
27   requests have to be responded to.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 55 of 60 Page ID
                                 #:9745



 1
     5. On Monday, February 25,
     2019, I received a written request
 2
     for a special education
 3   assessment of A.E. from his
     mother T.L. in my mailbox. I
 4
     emailed the school Outreach
 5   Coordinator and requested that
 6
     she set up a meeting with T.L. so
     that the District could respond to
 7   her request.
 8
     6. The meeting was scheduled
 9
     and held on March 6, 2019,
10   which was within the fifteen (15)
11
     day legal deadline by which the
     District had to respond to the
12   request. Mr. Magana, the school
13   counselor, Ms. Monica Garcia-
     Napoles, T.L., Mr. Jose Negrete
14
     (a family friend), and I were at
15   the meeting.
16
     7. At the start of the meeting, I
17   explained to T.L. that we were
18
     meeting to respond to her written
     request for a special education
19   assessment of A.E. I then
20   reviewed the teacher input that
     was gathered prior the meeting,
21
     by Ms. Monica Garcia-Napoles.
22   [Objection 1: However, even          1. Plaintiff objects on the basis Overruled
23
     with the teacher input there         that this is improper opinion
     was not enough information to        testimony. Declarant has not
24   determine if a special               been qualified as an expert in
25   education assessment was             disability assessment
     appropriate at the time.] A.E.       determinations or requirements,
26
     had only joined Haydock a few        clinically or legally. She has not
27   weeks prior in January 2019 and      offered sufficient foundation for
     he had not attended school for       the opinion testimony offered.
28
     the past year. Therefore, I          F.R.E. 602, 701, 702
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 56 of 60 Page ID
                                 #:9746



 1
     explained to T.L. that it would be
     helpful to gather more data
 2
     regarding A.E. 's academic
 3   performance, behavioral
     concerns, and social interactions.
 4

 5   8. I then asked T.L. if she would
 6
     still like to proceed with a
     special education assessment of
 7   A.E. at that time or if she wanted
 8   to wait until the District had an
     opportunity to gather more data.
 9
     T.L. asked for our input. The
10   team shared that it would be
11
     helpful to gather more data but
     ultimately the choice was hers.
12   T.L. then said that the District
13   could gather more data and
     agreed to hold off on the special
14
     education evaluation of A.E.
15
     9. A Student Success Team plan
16
     was completed so that the
17   District could gather more data
18
     and reconvene on April 29, 2019
     and 9:15 a.m. to determine if a
19   special education assessment was
20   necessary.
21
     10. Since a parent has a right to
22   request a special education
23
     assessment of their child, I began
     drafting and taking notes of the
24   information that T.L. provided
25   because at the start of the
     meeting I assumed an assessment
26
     plan would be offered. However,
27   because T.L. decided to wait
     before proceeding with a special
28
     education assessment, we
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 57 of 60 Page ID
                                 #:9747



 1
     withheld offering an assessment
     plan at that time.
 2

 3   11. [Objection 2: In my              2. Plaintiffs object on the basis   Overruled
     opinion, I believe that T.L.         that declarant lacks personal
 4
     understood that she had a right      knowledge and foundation to
 5   to proceed with the special          the extent this testimony is
 6
     education assessment at that         being offered to assert the
     time and she was not required        understanding of T.L.
 7   to wait.
 8                                        F.R.E. 602. Improper opinion
                                          testimony. F.R.E. 701, 702
 9
     I declare under penalty of perjury
10   under the laws of the United
11
     States that the foregoing is true
     and correct.
12

13   Executed this 16th day of May
     2019, in Oxnard, California.
14

15
        Declaration of Teresa Silvas                 Objection                 Ruling
16             (Dkt. 252-24)
17
     I, Teresa Silvas, declare as
     follows:
18

19   1. I have personal knowledge of
     the facts set forth in this
20
     declaration and, if called as a
21   witness, I could and would
     testify competently about these
22
     facts.
23

24
     2. I am a School Counselor at
     Cesar Chavez Elementary School
25
     (“Chavez”) in the Oxnard School
26   District (“OSD” or the “District).
     In my position, I am responsible
27
     for interpreting the abilities and
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 58 of 60 Page ID
                                 #:9748



 1
     needs of individual pupils and
     counseling students and
 2
     parents regarding the pupil’s
 3   school experience.
 4
     3. M.L. first came to my
 5   attention because he was a new
 6
     student that joined us at the end
     of his 5th grade year in May
 7   2017.
 8
     4. I recall several attempts were
 9
     made by the Outreach
10   Coordinator (“ORC”),
11
     Yolanda Gonzales, to schedule
     Student Success Team (“SST”)
12   meetings, but there was difficulty
13   and delay in scheduling those
     meetings because Parent could
14
     not be reached, and Parent input
15   was needed.
     5. The February 20, 2018 SST
16
     meeting was finally held for
17   M.L. without the
18
     Parents’ participation. At the
     initial SST, the team typically
19   gathers information
20   regarding what teacher supports
     were already attempted and what
21
     concerns there may be
22   about a student. Parent input is
23
     very important in order to get a
     full picture about a
24   student’s abilities and needs,
25   particularly in the Oxnard
     community, where 49.8% of
26
     students are designated as
27   “English Language Learners.” I
     did not have any personal
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 59 of 60 Page ID
                                 #:9749



 1
     experience with M.L. in the
     classroom and I was not his
 2
     teacher; however, I understand
 3   that the main concern at the
     February 20, 2018 SST was
 4
     M.L.’s reading ability and his
 5   prior academic history. It was
 6
     important to obtain input from
     parent at that meeting;
 7   however, Parent did not attend.    1. To the extent the testimony is Overruled
 8   [Objection 1: At the time of the   offered to assert any opinion
     February 20, 2018 SST, I did       regarding the lack of a
 9
     not suspect that M.L. had a        qualifying disability or
10   disability. I believed that        origin/basis for academic
11
     M.L.’s academic challenges         challenges, it is improper
     were directly related to his       opinion testimony. Declarant
12   English language acquisition.]     has not been qualified as an
13                                      expert in disability assessment
                                        determinations or English
14
                                        language acquisition. There is
15                                      insufficient foundation for the
                                        opinion offered. F.R.E. 602,
16
                                        701, 702
17   6. A follow-up SST meeting was
18
     scheduled on May 22, 2018, but
     Parents did not attend, so the
19   meeting was ultimately canceled.
20
     7. In September 2018, I made
21
     two visits to the family home
22   along with the ORC. At the
23
     second home visit on September
     24, 2018, we obtained Parents'
24   new telephone number from the
25   residents living at M.L.'s last
     known address at that time. An
26
     SST meeting was held on
27   September 27, 2018 with Parent
     in attendance.
28
Case 2:17-cv-04304-JAK-FFM Document 264 Filed 07/30/19 Page 60 of 60 Page ID
                                 #:9750



 1
     I declare under penalty of perjury
     under the laws of the United
 2
     States that the foregoing is true
 3   and correct.
 4
     Executed this 16th day of May
 5   2019, in Oxnard, California.
 6

 7

 8   IT IS SO ORDERED.
 9

10   Dated: July 30, 2019                 __________________________________
11                                        JOHN A. KRONSTADT
                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
